 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     NICHOLAS PATRICK,                                 Case No. 2:17-cv-00857-EFB (PC)
12
                                            Plaintiff, [PROPOSED] ORDER
13
                     v.
14

15   LEAL, et al.,
16                                       Defendants.
17

18         Good cause having been shown, Defendant’s motion to modify the scheduling order is

19   granted. The current pretrial motion deadline is vacated, and the Court will issue a revised

20   scheduling order after Defendants’ pending motion to compel discovery has been decided.

21         IT IS SO ORDERED.

22

23
     Dated: February 26, 2019.                            __________________________
24                                                        Hon. Edmund F. Brennan
25

26

27

28

                                                                  [Proposed] Order (2:17-cv-00857 EFB (PC))
